Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 07/25/2022. Claims 1-16 were pending. Claims 11-16 have been cancelled.   Claim 1 has been amended. Claims 1-10 are now pending.  Claims 1-10   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claim 1 under 35 U.S.C. § 112 (b) set forth in the Office Action of 04/25/2022 is withdrawn in response to the Amendments filed on 07/25/2022. 
The objections to Drawings and Specification    set forth in the Office Action of 04/25/2022 is withdrawn in response to the Amendments filed on 07/25/2022. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2014/0370403 to Narayan (Narayan).
Regarding claim 1, Narayan  discloses a flow battery (Title)  comprising: a positive electrode,  a positive electrode electrolyte including water (Abstract)  and a first redox couple, the positive electrode electrolyte flowing over and contacting the positive electrode, the first redox couple including a first organic compound Q1 and a reduction product H2Q1 (para 63) of the first organic compound, a negative electrode,  a negative electrode electrolyte including water and a second redox couple, the negative electrode electrolyte flowing over and contacting the positive electrode (Abstract) and an ion exchange membrane interposed between the positive electrode and the negative electrode (Abstract, Para 78, Fig. 1). 
Regarding the limitation: “wherein the first organic compound resists crossover through the ion exchange membrane” since Narayan teaches Nafion membrane, the membrane substantially the same that used in the instant Application (PgPub para 64) the above-mentioned property is inherently present. As such claim 1 is anticipated by Narayan.
Alternatively, regarding the limitation “wherein the first organic compound resists crossover through the ion exchange membrane” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Narayan discloses all structural limitations of instant claim 1 and the same membrane material. As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 4, Narayan discloses wherein the first organic compound having a standard electrode potential that is at least 0.3 volts higher than a standard electrode potential for the second organic compound (claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2014/0370403 to Narayan in view of US 2017 /0062863 to Huang (Huang).
Regarding claims 2 and 3, Narayan discloses the invention as discussed above as applied to claim 1 and incorporated therein. Narayan does not expressly disclose wherein the first organic compound has extended conjugation and the first organic compound has an extended                                 
                                    π
                                
                             system from 5 to 12                                 
                                    π
                                
                             bonds.
Huang teaches non-aqueous redox flow battery includes a catholyte which comprises compounds of formula (I)-(III), which are contains from 5 to 12                                 
                                    π
                                
                             bonds. Therefore, a use of compounds of general formula (I)-(III) in catholyte in the redox-flow battery is well known in the art. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the flow battery of Narayan with the compounds (I)-(III) as the first organic compound  as taught by Huang because Applying a known technique to a known device (method or product) ready for improvement to yield predictable results, such as expansion of possible catholytes and as such possibility to vary combination of solvents, is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2014/0370403 to Narayan.
Regarding claims 5 and 6, Narayan discloses the invention as discussed above as applied to claim 4 and incorporated therein. Narayan does not expressly disclose wherein the first organic compound has a standard electrode potential that is at least 0.1 V positive to the MSE for the positive electrolyte or wherein the second organic compound has a standard electron potential at least 0.1 V negative to the MSE for the negative electrolyte. However, Narayan teaches   the first organic compounds represented by formulas wherein R4-R7 can be chosen alone or in combination from the electron donating or electron withdrawing substituents, which are affecting MSE potential. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize MSE of the first organic compounds by varying substituents from disclosed by in order to provide redox flow battery without use of toxic metals and decrease cost of the battery.
Regarding claims 10, Narayan discloses the invention as discussed above as applied to claim 1 and incorporated therein. Narayan does not expressly disclose wherein herein the first organic compound has an acidity greater than the acidity of the ion exchange membrane. However, Narayan teaches   the first organic compounds represented by formulas wherein R4-R7 can be chosen alone or in combination from the electron donating or electron withdrawing substituents, which are affecting acidity of the first organic compound, as well as Nafion as material for the membrane. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the acidity of the first organic compounds by varying substituents from disclosed by in order to provide redox flow battery without use of toxic metals and decrease cost of the battery.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fail to teach or suggest compounds of claims 7-9.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot due to new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727